This case is before this court upon transcript accompanied by a statement of facts, but no briefs have been filed by either party. In that state of the record it is within the discretion of the Court of Civil Appeals to either dismiss the appeal without an inspection of the record for fundamental error or to inspect the record and affirm the judgment of the trial court if no fundamental error be discovered. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W.2d 811; Id. (Tex.Civ.App.) 16 S.W.2d 1118; Central West Texas Ins. Ass'n v. Meyers (Tex.Civ.App.) 62 S.W.2d 635; Peter Co. v. Green (Tex.Civ.App.)42 S.W.2d 1054; 3 Tex.Jur. p. 936, § 655. We have concluded to examine the record for such error. Finding none, the judgment of the trial court is in all things affirmed. It is so ordered.